Detailed Action1
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022 has been entered.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 1-4, 6-13, and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 11 each respectively recite: the cantilevered spring element engages with inner edges of the central opening such that the fastener pin is removably secured within the fastener body, and, the spring element is configured to removably secure the fastener pin within the fastener body. Applicant’s disclosure does not teach the fastener pin being removably secured within the fastener body. One of skill in the art defines the phrase “removably secured” as the pin being able to be removed from the body such that the pin is no longer secured to the body, and without destroying the fastener. Paragraph [0041] of Applicant’s originally filed specification teaches that a prying tool can be used to disengage the spring element “enabling the fastener pin 602 to be partially free from the fastener body 604.” Thus, while disengaging the spring element allows the fastener pin to be “partially free”, the pin is still secured within the body via the snap elements engaging the collar (fig. 3B, para. [0031]). In addition, Applicant’s specification never uses the phrase “removably secured”. 
	Claims 2-4, 6-10, 12-13, and 17-19 are rejected for depending from one of claims 1 and 11.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPub No. 2013/0287517 (“Fujiwara”).
Regarding claim 14, Fujiwara discloses a rivet-type fastener (fig. 1, para. [0001]) having a fastener body (12), the fastener body comprising: a collared portion (20) with a central axis (figs. 1, 5 & 6), the collared portion including a central opening (27) centered about the central axis (figs. 1, 5 & 6, para. [0034]); a plurality of elongated portions (52) extending orthogonally from the collared portion (figs. 1 & 5, para. [0037]), wherein the plurality of elongated portions are radially positioned about the central axis and edges of the central opening (figs. 1 & 5); a rounded portion formed at a point where the collared portion and the plurality of elongated portions join (fig. 1).
Claim 14 also recites a protrusion extending in a downward direction with respect to the collared portion, the protrusion extending to a plane that is parallel with respect to the collared portion. Fujiwara discloses the collar comprising a downward protrusion that comprises face 20A configured to abut the top surface of the top workpiece (figs. 1-2, para. [0034]). As illustrated in fig. 1, the surface 20A is within a plane that is generally parallel to the radial direction of the fastener, which is the direction that the collar extends in. The surface 20A is also within a plane parallel to other surfaces of the collared portion, for example, surface 31A and the other surface of the collared portion configured to contact the upper workpiece (fig. 2).
Claim 14 lastly recites the plane … intersects at a lower edge of the rounded portion such that a gap is at least partially defined by the rounded portion and an inner surface of the protrusion. As illustrated in fig. 1, a gap is formed between the protrusion and the rounded portion, and bottom surface 20A is within a plane illustrated by a solid line as illustrated below. 

    PNG
    media_image1.png
    588
    864
    media_image1.png
    Greyscale

From the figures (annotated fig. 1 of which is provided above), and with the teaching that the surface 20A contacts the top workpiece, one of skill in the art would believe that the plane is substantially aligned with the bottom edge of the rounded portion. Since the surface 20A is configured to contact the workpiece, and the diameter of the body 22 of the grommet 12 is substantially equal to the diameter of the holes in the workpieces (figs. 2-3), one of skill in the art would not believe that the plane is substantially higher than the lower edge of the rounded portion because the edge of the hole of the top workpiece and/or the rounded portion could be damaged depending on the use and materials of the fastener and workpieces. Further, the drawings (specifically annotated fig. 1 above) do not teach that the plane is substantially lower than the lower edge of the rounded portion).

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara.
Regarding claim 14, Fujiwara teaches all the limitations as detailed in the 102 rejection above. Assuming arguendo that Fujiwara fails to teach the plane intersects at a lower edge of the rounded portion, this limitation would nonetheless be obvious. MPEP2144.04(IV)(A) states that when the size/proportion of the claimed device is the only difference between the prior art and the claims, and a device having the claimed size/proportion would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.
In this case, assuming arguendo that the plane is merely close to but does not intersect the lower edge of the rounded portion, changing the size of the projection with respect to the rounded portion such that it intersects the lower edge of the rounded portion would not provide a fastener that performs differently than the device of Fujiwara because the lower surface of the projection would still be able to contact the workpieces, and, the rounded portion would still be above the workpieces as taught in fig. 2 of Fujiwara.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara as applied to claim 14 above, and further in view of USPGPub No. 2013/0280005 (“Lepper”).
Regarding claim 16, Fujiwara fails to explicitly teach the protrusion extends from a semi- circular segment of the collared portion. However, this would have been obvious in view of Lepper.
Lepper is also directed to rivet type fastener having a body portion and a pin element (fig. 1, para. [0002]). Lepper teaches a pin 14 configured to be inserted into a body 12 that comprises a collar portion 20 and a plurality of legs 22/24/26/28 extending therefrom (figs. 1-2, paras. [0017]-[0019]). The collar 20 comprises axially upward extending projections 72/74 that cover the head of the pin (figs. 3 & 4), and relief areas 82/84 that allow a pry tool to be inserted between the pin head and body collar if it becomes necessary to remove pin from the body (figs. 1-4, para. [0028]). 
In this case, both Fujiwara and Lepper are directed to rivet type fasteners comprising a pin member configured to be inserted into a body that comprises a collar portion and a plurality of legs extending therefrom. Both Fujiwara and Lepper teach the collar portion comprising an axially outward extending protrusion that covers the head of the pin member when the pin is inserted into the body. Lepper teaches one of skill in the art that providing reliefs in the axially outward extending protrusion allows a prying tool to remove the pin from the body if necessary. Since the pin of Fujiwara is capable of being raised from the position illustrated in fig. 4 to the position of fig. 3 due to the tapered surfaces 44A & 54A, and capable of being removed entirely from the body due to surface 54A being tapered, there would be a reasonable expectation of success that providing reliefs will allow a prying tool to raise the pin from the position illustrated in fig. 4 to the position of fig. 3 and/or allow the pin to be removed entirely from the body. Thus, it would be obvious to modify the collared portion of Fujiwara to provide reliefs to allow a prying tool to raise the pin with respect to the body and/or remove the pin completely from the body.
Given the above modification, the collar comprises multiple semi-circular segments defined by respective relief portions and the projection portions (see fig. 1 of Lepper). Thus, since the downward projection of Fujiwara is annular, it will extend downward from all the semi-circular segments.

Prior Art
The prior art fails to explicitly teach or suggest the structure of the fastener of claims 1 and 11, including both the snap element and the spring element, wherein the pin is configured to be removably secured to the body. However, indication of allowability is withheld until the 112(a) rejections are resolved.

Response to Arguments
Applicant's arguments filed May 12, 2022 (“the remarks”) have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On pages 10-12 of the remarks, Applicant argues that the amendment to claim 14 overcomes the previous 102 rejection. The examiner agrees and has withdrawn the 102 rejection over Watanabe.
On pages 13-15 of the remarks, Applicant argues that the amendments to claims 1 and 11 overcome the prior 103 rejections. The examiner agrees and has withdrawn the prior 103 rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”